IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00399-CV

EMILY SPECKHARD,
                                                           Appellant
v.

GLENN WILLIS,
                                                           Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 15-001794-CV-361


                          MEMORANDUM OPINION

      On January 4, 2017, the Clerk of this Court notified Appellant that the $205 filing

fee in this cause was past due and that the appeal would be dismissed if Appellant did

not either establish the right to proceed without payment of costs or pay the filing fee

within twenty-one days of the date of the letter. On January 5, 2017, the Clerk of this

Court also notified Appellant that we have not received the docketing statement and that

the appeal would be dismissed if the docketing statement was not filed within twenty-
one days of the date of the letter. No response has been received from Appellant.

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(b), (c).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 22, 2017
[CV06]




Speckhard v. Willis                                                        Page 2